Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 4-6 received on 8/14/2020 have been examined, of which claims 4 and 6 are independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	 the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section that control a number of bits” in claims 4-5 and “transmitting section that transmits the transmission acknowledgement signal” in claims 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claims 4 and 6 recite “the bits”, which are preceded by “a number of bits”. For consistency in claim limitations, the examiner requests to amend the limitation as “the number of bits”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0134140).

Regarding claim 4, Park teaches a terminal (User equipment UE 900, fig 9) comprising: 
a control section (processor 910, fig 9, para 145) that controls a number of bits for a transmission acknowledgement signal (processor generates HARQ-ACK based on A-DAI and T-DAI fields, para 144-145, 13, 62, 73-74) based on a capability that indicates a number of downlink shared channels receivable within one slot (A-DAI value in downlink grant that UE receives in the last subframe is 4, para 70; A-DAI is the value of accumulated number of received PDSCH up to current subframe within bundling window, para 12; this number is how many PDSCH UE has received within the bundling window, which is a number of PDSCH receivable capacity) and a number of downlink shared channels schedulable within one slot (as many as PDSCH as a value corresponding to T-DAI may be transmitted in the time axis in given bundling window, para 114; T-DAI field received is 0 as 2 bit, which according to table 2 is set of {1, 5, 9, 13, 17, 21, 25, 29}, para 69; total number of PDSCH the UE can receive or scheduled is one of the above set, with 29 being one of the number schedulable within the bundling window); and 
a transmitting section (RF circuit 920 transmits HARQ-ACK to eNB, fig 9, para 144) that transmits the transmission acknowledgement signal with the bits (UE uses size of T-DAI determined as the size of HARQ-ACK codebook, Para 74; fig 5, Para 117-119: UE generates HARQ-ACK with codebook of calculated size and transmits generated HARQ-ACK to eNB).

 Regarding claim 6, Park teaches a radio communication method for a terminal (method of UE to transmit HARQ-ACK, fig 5), comprising: 
controlling a number of bits for a transmission acknowledgement signal (processor generates HARQ-ACK based on A-DAI and T-DAI fields, para 144-145, 13, 62, 73-74) based on a capability that indicates a number of downlink shared channels receivable within one slot (A-DAI value in downlink grant that UE receives in the last subframe is 4, para 70; A-DAI is the value of accumulated and a number of downlink shared channels schedulable within one slot (as many as PDSCH as a value corresponding to T-DAI may be transmitted in the time axis in given bundling window, para 114; T-DAI field received is 0 as 2 bit, which according to table 2 is set of {1, 5, 9, 13, 17, 21, 25, 29}, para 69; total number of PDSCH the UE can receive or scheduled is one of the above set, with 29 being one of the number schedulable within the bundling window); and 
transmitting the transmission acknowledgement signal with the bits (UE uses size of T-DAI determined as the size of HARQ-ACK codebook, Para 74; fig 5, Para 117-119: UE generates HARQ-ACK with codebook of calculated size and transmits generated HARQ-ACK to eNB).

 Regarding claim 5, Park further teaches wherein the control section controls the number of bits (processor generates HARQ-ACK based on A-DAI and T-DAI fields, para 144-145, 13, 62, 73-74) to correspond to a lower number between the number of downlink shared channels receivable and the number of downlink shared channels schedulable (para 69-70: a T-DAI field in a downlink grant that the UE receives is 0,0 corresponding to {1, 5, 9, 13, 17, 21, 25, 29}, and an A-DAI in a downlink grant that the UE receives in the last subframe is 4 (A-DAI=4), the UE regards 5 which is the closest among the set {1, 5, 9, 13, 17, 21, 25, 29} as a T-DAI that is actually allocated to the UE, the UE determines that one PDCCH is lost, the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Papasakellariou et al. (US 20130195041): Para 70: The method includes transmitting a first DCI format to the conventional UE informing of a first set of IEs including a first HARQ process number IE represented by a first number of bits and transmitting a second DCI format to the MTC UE informing of a second set of IEs including a second HARQ process number IE represented by a second number of bits, wherein the second number of bits is smaller than the first number of bits.
 
Wei et al. (US 20160192354): Para 182: determining HARQ resource allocation based on the dynamic UL-DL subframe configuration may include determining a HARQ-ACK codebook size based on the dynamic UL-DL subframe configuration 
 
Tiirola et al. (US 20160192354): Para 56, 60: reducing a number of HARQ-ACK feedback bits that are associated with configured, but non-scheduled, serving 
 
Lunttila et al. (US 20180102892): para 35: the DAI information is utilized for providing dynamic HARQ-ACK codebook size adaptation, and enabling the correct HARQ-ACK feedback bit mapping without the need to increase the DAI size excessively (from 2 bits) by taking the error case handling into account. Correct determination of the HARQ-ACK codebook size and bit ordering may be possible even if any single DL assignment is missed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/13/2022